


Exhibit 10.45

 

June 16, 2008

 

Dear Susan Marsch:

 

On June 6, 2008, the Compensation Committee of the Board of Directors approved
an award to you of restricted cash in the amount of USD$400,000 (the “Award”). 
The Award is payable in three equal, annual installments, with the first payment
of $133,334 (less applicable withholding) scheduled for June 1, 2009.  You must
be employed by the Company through each payment date in order to receive the
payment due on that date.

 


IN THE EVENT YOUR EMPLOYMENT WITH THE COMPANY TERMINATES IN A MANNER THAT WOULD
ENTITLE YOU TO SEVERANCE BENEFITS UNDER THE EXECUTIVE INVOLUNTARY TERMINATION
SEVERANCE PAY PLAN (THE “PLAN”) IN WHICH YOU PARTICIPATE AND A COPY OF WHICH HAS
BEEN DELIVERED TO YOU BY THE COMPANY, YOUR AWARD WILL VEST IN FULL AND WILL BE
PAYABLE AT THE SAME TIME AS THE CASH SEVERANCE BENEFITS PAID UNDER THE PLAN ARE
OTHERWISE PAYABLE, AND RECEIPT OF THE ACCELERATED AWARD WILL BE SUBJECT TO THE
SAME TERMS AND CONDITIONS AS THE RECEIPT OF SEVERANCE BENEFITS UNDER THE PLAN. 
THOSE CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE REQUIREMENT THAT YOU
EXECUTE A RELEASE IN FAVOR OF THE COMPANY AS REQUIRED BY SECTION 4.3 OF THE
PLAN.


 


THE ACCELERATION AND SUBSEQUENT PAYMENT OF THE AWARD IN ACCORDANCE WITH THIS
LETTER AGREEMENT WILL BE IN ADDITION TO AND SHALL NOT BE IN LIEU OF ANY OTHER
SEVERANCE OR RETENTION PLAN BENEFITS, AND SHALL NOT REDUCE ANY PAYMENT YOU MAY
OTHERWISE BE ELIGIBLE TO RECEIVE, UNDER THE PLAN.


 

Please acknowledge receipt of this agreement and your acceptance of the terms
hereof by signing below and returning the signed copy to the Human Resources
Department.

 

 

Sincerely,

 

Mark Green

 

SVP, Global Human Resources and Real Estate

 

ACKNOWLEDGED AND AGREED TO:

 

 

Signature:

/s/ Susan Marsch

 

 

 

Name printed:

Susan Marsch

 

Date:  July 11, 2008

 

 

--------------------------------------------------------------------------------
